Citation Nr: 0918083	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-39 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to 
November 1969, including service in the Republic of Vietnam 
from November 1968 to November 1969.  The appellant is the 
Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above claim. 


FINDINGS OF FACT

1.  The Veteran died in March 2003 due to, or as a 
consequence of, head and neck cancer.  

2.  The evidence shows that the Veteran served in the 
Republic of Vietnam during the Vietnam era, had squamous cell 
carcinoma of neck and throat during his lifetime, and 
ultimately died of head and neck cancer.

3.  The medical evidence shows that the Veteran's head and 
neck cancer was caused by, or related to, his military 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. §§ 
1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).    

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served on active duty in the Republic of 
Vietnam during the Vietnam era and has a certain listed 
disability, service connection may be established on a legal 
"presumption based on herbicide exposure.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2008).  Such a Veteran 
is presumed to have been exposed to herbicide agent (Agent 
Orange) during service unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  Id.; McCartt v. West, 12 Vet. 
App. 164, 166 (1999).  Under 38 C.F.R. 3.309(e), VA has 
determined that a positive association exists between 
exposure to herbicides, including Agent Orange, and the 
subsequent development of respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea).  

The Veteran's service in the Republic of Vietnam from 
November 1968 to November 1969 has been verified, and there 
is no affirmative evidence in his claims file indicating that 
he was not exposed to herbicide agents; therefore, he is 
presumed to have been exposed to such agents.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).  

The issue on this appeal is whether the Veteran's head and 
neck cancer was incurred during, or caused by, his military 
service.  The medical evidence of record establishes that the 
Veteran's head and neck cancer, which was the cause of death 
noted on his death certificate, was caused by exposure to 
herbicides during service in Vietnam.  

The Veteran was first diagnosed with squamous cell carcinoma 
of the head and neck in August 2000.  In a December 2002 
letter, Lance M. Cohen, M.D. stated that it was possible that 
the Veteran's previous exposure to Agent Orange may have 
facilitated the formation of his advanced squamous cell 
carcinoma involving the neck and throat.  Dr. Cohen noted 
that the Veteran had no antecedent history of tobacco usage 
and had no other risk factors for such an aggressive cancer.  
In a December 2002 letter, Albert I. Soriano, M.D. reported 
that he suspected that the Veteran's cancer was likely 
related to his Agent Orange exposure during his military 
service.  He noted that the Veteran had no prior history of 
smoking, which was somewhat unusual in cases of squamous cell 
carcinoma.  In a January 2003 letter, Hitesh Patel, M.D. 
reported that he had reviewed the list of cancer types for 
which a positive relationship to Agent Orange exposure had 
been found and provided the opinion that the Veteran's cancer 
of the head and neck would certainly be in one of the 
categories of respiratory cancers (i.e., of the lung, 
bronchus, larynx, or trachea).  Dr. Patel reported that it 
was very important to note that the Veteran had no other risk 
factors, including smoking or excess alcohol intake, which 
are the known etiologies of cancers of the respiratory 
system.  

In compliance with the Board's November 2008 request, in 
February 2009, a VA specialist opinion regarding the etiology 
of the Veteran's head and neck cancer was obtained.  The VA 
specialist discussed the Veteran's pertinent medical history, 
noting that he originally presented with a neck mass in 2000, 
and a biopsy at that time revealed squamous cell carcinoma.  
The specialist stated that when tumors present in the neck, 
they typically start in another area and spread to the lymph 
nodes of the neck, as many parts, such as the nose, mouth, 
and throat drain to the lymph nodes.  The specialist also 
noted that while an evaluation in 2000 found cancer in the 
neck, the site of origin of the cancer was not found.  The 
specialist reported that office and operative notes from Dr. 
Cohen indicated that there were masses in the nose, mouth, 
and throat that would explain the Veteran's neck cancer.  

The specialist stated that, based on the medical records, the 
site of origin of the Veteran's cancer could not be 
determined with certainty; however, it was extremely likely 
that the tumor started from the nose, mouth, throat, or 
lungs.  The specialist went on to state that, based on this 
information, it was "as likely as not" that the Veteran's 
cancer was related to exposures during service.  He stated 
that while the Veteran's cancer certainly did not begin 
during service given the 30 year gap between separation from 
service and the diagnosis of cancer, exposure during service 
could have caused some of his problems; however, it was 
difficult to know how strong the relationship between the 
veteran's cancer and his Agent Orange exposure was since the 
exact site of the tumor could not be determined.  In this 
regard, the specialist reported that, if the tumor originated 
from the larynx, Agent Orange exposure may have been 
responsible for his pathogenesis; however, it was also 
possible that the tumor did not start in the larynx, in which 
case, the cancer may not be a result of Agent Orange 
exposure.  

Finally, the specialist commented on the fact that the 
Veteran did not have a history of risk factors for head and 
neck cancer, such as the use of tobacco and alcohol.  He 
stated that not all patients with head and neck cancer have a 
history of such risk factors and the fact that the Veteran 
did not  have them did not make it more likely that his 
cancer was the result of Agent Orange exposure, as 
environmental exposures (e.g., Agent Orange exposure) are not 
seen universally patients.  As such, the Veteran could have 
developed this condition without exposure to Agent Orange.  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's death was causally 
related to his military service.  The Veteran's death 
certificate indicated that the direct cause of death was head 
and neck cancer, and the medical opinions of the VHA 
specialist and the Veteran's private doctors provide the 
necessary medical evidence of a nexus between the Veteran's 
service and his cause of death.  The February 2009 VHA 
specialist provided the opinion that it was as likely as not 
that the Veteran's head and neck cancer was a result of 
exposure to Agent Orange during service.  Additionally, Dr. 
Cohen stated that it was possible that the Veteran's previous 
exposure to Agent Orange may have facilitated the formation 
of his advanced squamous cell carcinoma involving the neck 
and throat.  Further, Dr. Soriano indicated that the 
Veteran's cancer was likely related to his Agent Orange 
exposure during his military service.  Finally, Dr. Patel 
provided the opinion that the Veteran's cancer of the head 
and neck would certainly fall under the category of 
respiratory cancers in the list of cancer types for which VA 
has found a positive relationship to Agent Orange exposure.  

Accordingly, applying the benefit of the doubt doctrine, the 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2007).  Therefore, the appellant's claim for service 
connection for the Veteran's cause of death is granted.  In 
light of this result, a detailed discussion of VA's various 
duties to notify and assist is unnecessary, as any potential 
failure of VA in fulfilling these duties is harmless error.

ORDER

Service connection for the Veteran's cause of death is 
granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


